DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action. 
Election/Restrictions
	Applicant elected, without traverse, in the reply filed on February 28, 2019, Group I, drawn to compounds of formula (I), and compositions thereof, embraced by claims 1-13. Applicant also elected, without traverse, the following species:

    PNG
    media_image1.png
    250
    437
    media_image1.png
    Greyscale

and indicated claims 1-13 read on said species. However, claims 1-7 read on the compounds and claims 8-13 are drawn to the compositions.
	In summary, claims 1, 2 and 5-22 are pending and claims 1, 2 and 5-7 are under consideration. Claims 14-21 are withdrawn based on the restriction requirement and claims 8-12 and 22 are withdrawn based on the species election. 

Withdrawn Rejections/Objections
Any outstanding rejection/objection that is not maintained in this office action has been withdrawn or rendered moot in view of Applicant's amendments and/or remarks.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
Claims 1, 2 and 5-7 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Bacon et al. (US 5322679) further in view of Molnar-Kimber (US 6541612) is withdrawn regarding the species election. Declarations were submitted by Steven Jay Adelman, Chief Scientific Officeer at NanoPhagix LLC., and William A. Kinney, Medicinal Chemistry Consultant at NanoPhagix LLC. The declaration provides a comparison between compound NP-1178 and rapamycin, see Table A in the declaration. As noted in the declaration, “At concentrations of 0.1 mg/kg and 0.3 mg/kg, both NP-1I78 and rapamycin were found only at negligible amounts in plasma. However, significantly higher concentrations of inventive compound NP-1178 accumulates in the aortic arch tissue area when compared to rapamycin. The finding that the concentration of NP-1178 in the aortic arch is two to three times greater than rapamycin demonstrates that NP-1178 is selectively delivered to areas rich in lipid/macrophage lesions.”

    PNG
    media_image2.png
    189
    673
    media_image2.png
    Greyscale

Thus, the unexpected results have overcome the 103 obviousness rejection for the elected species.


The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 2 and 5-7 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Singh et al. (US 5384107) further in view of Molnar-Kimber (US 6541612) and further in view of Schuster et al. (US 4607123).
The present application is drawn to compounds of formula (I),  

    PNG
    media_image3.png
    142
    217
    media_image3.png
    Greyscale

1, R3 and R5= I, R2 and R4= NHC(O)CH3, and Q =
    PNG
    media_image4.png
    226
    219
    media_image4.png
    Greyscale
, wherein the species is 
    PNG
    media_image5.png
    389
    327
    media_image5.png
    Greyscale
.

	The ‘107 patent teaches x-ray imaging is a well-known and extremely valuable tool for the early detection and diagnosis of various disease states in the human body. The use of contrast agents for image enhancement in medical x-ray imaging procedures is widespread, see column 1, lines 14-17, wherein the x-ray contrast agent as the carboxylic acid as shown below:

    PNG
    media_image6.png
    243
    397
    media_image6.png
    Greyscale
, see column 5, the table at lines 27-53, compound WIN 67923, which can be used to form an ester bond with the OH of the rapamycin by an esterification reaction. Singh et al. also teach the x-ray contrast compositions exhibit improved enzymatic degradability and appropriate solubility profiles, see column 2, lines 36-37. Singh et al., however, do not teach the Q moiety, which is rapamycin for the elected species cited above.
Furthermore, the ‘123 reference teaches the following diatrizoate:

    PNG
    media_image7.png
    310
    644
    media_image7.png
    Greyscale

, see column 2, lines 39-40, which can be used to form an ester bond with the OH of the rapamycin by an esterification reaction. Schuster et al. also teach the x-ray contrast agents are characterized partially by their high solubility in water, by electroceutrality of the their water solutions, by a reduced osmotic pressure, by acceptable viscosities for 
Molnar-Kimber teaches substituted rapamycin derivative at R1 and R2 as conjugates for immunoassays, see abstract and column 2, lines 25-40, and lines 55-56, see the formula below:

    PNG
    media_image8.png
    348
    440
    media_image8.png
    Greyscale
 	
, the detector carrier material is found in column 9, lines 16-18. The following species was made with a fluorescein, which is a dye:

    PNG
    media_image9.png
    79
    876
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    465
    272
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    248
    163
    media_image11.png
    Greyscale
  
    PNG
    media_image12.png
    437
    407
    media_image12.png
    Greyscale

, see column 20, Example 23. The ‘612 patent does not teach the diatrizoate contrast agent.  
1 and/or R2 position with a linker and detector or contrast agent is obvious as explained by Molnar-Kimber et al. 

The Examiner suggests a comparison, which is commensurate in scope with the claims, that provides unexpected results. As a reminder, any data not previously disclosed should be introduced in the form of an affidavit.
Please be sure the declaration provides unexpected results commensurate in scope with the claims or provide sufficient data to show a trend. MPEP 716.02(D) states, “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). The non-obviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979).
Therefore, the rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya, can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624